Citation Nr: 1124145	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a right knee disorder.  


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1980 to August 1992 and the United States Army from February 2003 to May 2004.  It also appears that she had additional service in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In the August 2009 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  While this issue was included on the Veteran's September 2009 notice of disagreement (NOD) and the RO's April 2010 statement of the case (SOC), the Veteran specifically stated on her May 2010 substantive appeal (VA Form 9) that she only wished to continue the appeals concerning her back, left shoulder and right knee.  Accordingly, the Veteran's PTSD claim is not in appellate status and will be discussed no further.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




(CONTINUED ON NEXT PAGE)

REMAND

Reasons for Remand:  To obtain the Veteran's complete service personnel records, to verify her service dates, to obtain clinical service treatment records and to afford the Veteran a VA examination.

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, the Board notes that the dates of the Veteran's service in the United States Army Reserve are unclear.  In particular, the record does not document her periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  Therefore, the RO/AMC should make an attempt to verify all of the dates of the Veteran's periods of service.

To that end, the Board notes that the Veteran's complete service personnel records and service treatment records are not associated with the claims file.  While the RO requested records from the 1/329 Infantry in August 2008, the Board notes that the Veteran's service treatment records concerning her second period of active service, from February 2003 to May 2004, to include her entrance and separation examination reports, are not of record.  

Thus, the RO/AMC should attempt to obtain and associate with the claims file the Veteran's complete service personnel records and service treatment records.

In addition, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In this case, the Veteran has not been afforded a VA examination in connection with her claims for service connection for a left shoulder disorder, a back disorder or a right knee disorder.  The Veteran has variously asserted that (1) she currently has arthritis of the back, left shoulder and right knee that are causally-related to in-service injuries, and (2) she had preexisting injuries to her back, left shoulder and right knee that were aggravated by the "rigors of military physical fitness" during her second period of active service, from February 2003 to May 2004.  See the Veteran's August 2008 claim and September 2009 statement.  

The medical evidence of record reflects that, during the Veteran's first period of service, from June 1980 to August 1992, the Veteran was put on physical profile three times in July 1980 due to pain in her lower extremities and experienced pain in her lower back "with menstrual periods, during or after intercourse" in September 1989.  After separation from her first period of service in August 1992, the Veteran was involved in a motor vehicle accident in June 2001, after which she was treated for a left shoulder impingement and foraminal narrowing at C3-4 manifested by myofascial pain in her neck and upper back.  See private treatment records dated in June 2002 and July 2002.  

Treatment records submitted by the Veteran reflect that, shortly after the Veteran began her second period of service in February 2003, she reported a history of degenerative joint disease in her left hip, right knee and back.  In July 2003, the Veteran was put on physical profile based on her report of a history of arthritis in these joints.  While an August 2006 physical profile reflects that the Veteran had degenerative joint disease in "multiple joints," a physician noted in an October 2007 Functional Capacity Certificate that the previous clinical diagnoses of arthritis were not accompanied by x-ray evidence.  

Concerning the Veteran's assertion that her back, left shoulder and right knee disabilities preexisted her service and were aggravated by such, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the Veteran was in sound condition at entry to service as to the disability for which he or she seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

In sum, the Veteran's claims may prevail if the medical evidence of record shows that she has a disorder of the back, left shoulder or right knee that (1) is causally related to an in-service injury, or (2) had its onset during a period of her active service, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), or (3) resulted in arthritis of these joints which manifested to a degree of 10 percent or more within one year from the date of separation from either period of her service, or (4) clearly and unmistakably preexisted any period of her service and was aggravated beyond the normal progression of the disease during her such.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinions are necessary for determining the nature and etiology of any disorders of the back, left shoulder and/or right knee that may be present.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request the complete service personnel records and service treatment records of the Veteran.

The RO/AMC should also request verification of the dates the Veteran served in United States Army Reserves to include the dates for each period of active duty for training and inactive duty for training that she attended as well as all periods of active duty service.  The RO/AMC should prepare a summary of such dates.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  

All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  

2.  The Veteran should be afforded a VA examination to determine to determine the nature and etiology of any back, left shoulder and right knee disorders that may be present.  The RO/AMC should provide the examiner with the summary of the Veteran's verified dates and types of service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including her service personnel and treatment records, her post-service medical records, and the lay statements and assertions.

The examiner should identify all current back, left shoulder and right knee disorders.  For each disorder identified, he or she should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the Veteran's active duty service or a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

If the examiner finds that a current back, left shoulder and right knee disorder did not manifest during or is not related to a period of active duty, ACDUTRA, or INACDUTRA, he or she should indicate whether the disorder preexisted such a period of service.  If so, he or she should state whether the preexisting back, left shoulder and/or right knee disorder(s) worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.3.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


